DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sonic Sega All-Stars Racing video game (published by Sega in 2010; evidenced by NPL Sonic All-Stars Racing Wiki Guide by IGN-GameGuides, dated March 30, 2012, available online https://www.ign.com/wikis/sonic-sega-all-stars-racing-with-banjo-kazooie/Guide and video game play YouTube review in 2/23/2010, available online https://www.youtube.com/watch?v=NN8Px6c9dUg)(hereinafter Sonic) in view of U.S. Patent No. 5,106,098 to Filiczkowski.
With regard to claim 1, non-transitory computer-readable storage medium having stored therein instructions that, when executed by a computer of an information processing apparatus that controls a racing game employing a virtual game stage (e.g., see Sonic video; see also IGN review at page 4), cause the computer to perform operations comprising: determining whether the racing game on the virtual game stage is to be executed in a first mode (e.g., non-power boosted mode in video) or in a second mode (e.g., during a power up, see image below at 0:21 of the video; see also discussion of power ups from 2:15 to 2:35 in the video; see also IGN review at page 2), 

    PNG
    media_image1.png
    979
    1459
    media_image1.png
    Greyscale

according to a user's selection operation; controlling a movement of a player object on the virtual game stage according to the user's movement operation (e.g., users control movement around the track), and automatically controlling a movement of a non-player object (e.g., competitors are controlled by the game) on the virtual game stage, in the first mode; allowing the player object to influence the non-player object on the virtual game stage (e.g., using power ups to speed up or hamper opponents; see video at 2:15 to 2:35); automatically controlling movements of the player object and the non-player object on the virtual game stage while maintaining the first positional relationship, in the second mode; and giving a reward to the user, based on a game event based on the position of the player object in a progression and/or result of the racing game on the virtual game stage in each of the first and second modes (e.g., the game provides an award at the end of the race to the winner; see also IGN review at page 7); 
	[claim 3] wherein in each of the first and second modes, the reward is determined based on the place in which a race is finished as the result of the racing game on the virtual game stage as the game event (e.g., each stage awards a prize to the winner; see IGN review a page 4); 
	[claim 5] wherein in the first mode, the reward is determined based on the place in which a race is finished as the result of the racing game on the virtual game stage as the game event, and in the second mode, the reward is determined irrespective of the place in which a race is finished (e.g., see IGN at page 4)
[claim 6] wherein the progression and/or result of the racing game on the game stage are evaluated using the same criterion in both of the first and second modes, and the reward is given according to a result of the evaluation (e.g., see IGN at page 4)
Regarding claim 1 and claim 4, Sonic fails to expressly disclose the second mode (power up) is a user position change operation.
In a related field of endeavor (racing game), Filiczkowski teaches a power up that allows a player to change positions with the race leader (e.g., see paragraph bridging columns 2 and 3, “Switch Horses with Lead Horse”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Sonic with the change of position power up as taught by Filiczkowski in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, the change of position power up achieves a known game strategy of allowing races in the back to get back in the race with an advantage over the frontrunners. 


Allowable Subject Matter
Claims 2 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715